DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 3.	Claims 20, 21, and 33 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 20, 21, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided),  He (US 2011/0091580), and Lavalle Gonzalez (US 2011/0300175) with Yerba Mate website (http://www.herbwisdom.com/herb-yerba-mate.html - accessed 9/2016) providing a definition for “Yerba Mate.”
	Kitanaka teaches a Morus alba extract which is useful for treating obesity.  The extract contains morusin (see, for example, paragraphs 12 and 16 and page 20 of the translation).  The M. alba extract would contain a higher concentration of morusin in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in morusin.  
He teaches a Rosmarinus officinalis extract which is useful for treating obesity.  The extract contains carnosic acid and carnosol (see, for example, paragraphs 21, 43, and 44 and claims 7-8).  The R. officinalis extract would contain a higher concentration of carnosic acid and carnosol in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in carnosic acid and carnosol.  The reference teaches that the extract is powdered (see paragraph 21).
Lavalle Gonzalez teaches a yerba mate extract which is useful for weight loss.  The extract contains caffeine (see, for example, claims 9 and 12).  The yerba mate extract would contain a higher concentration of caffeine in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in caffeine.  The reference teaches that the extract can be formulated into a tablet or capsule (see paragraph 78).  Please note that Ilex paraguariensis is the botanical name for yerba mate (see Yerba Mate website).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that control body weight.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to control body weight, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to control body weight.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach combining the ingredients in the amounts claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive. Applicant argues that the claimed composition is allowable based on synergistic results shown in claims 76-81 in the specification.  However, as stated in MPEP section 716.02(b), the burden is on the applicant to establish that results are actually unexpected and significant.  Applicant must explain why the data in these examples should be considered unexpected and significant.  Simply stating that they are not is considered to meet this burden.  Both the examples themselves and applicant’s arguments only state that the data should be considered synergistic without actually explaining why the results show synergism.  
Examples 76, 78, 79, and 80 shows results for Composition 3 which contains Morus, Rosemary, and Yerba mate but does not show results for the individual components.  Thus, it cannot be concluded that the results are synergistic because there is no basis for comparison.  Example 77 compares the results of Composition 3 (Morus, Rosemary, and Yerba mate) with the results for Rosemary alone.  However, the results for Morus and Yerba mate are not shown; thus, it cannot be concluded that the evidence shows synergism rather than an expected additive effect.  
Example 80 compares the anti-oxidant effect of the individual ingredients with the combination represented by Composition 3.  However, the results for Composition 3 are either inferior or the same as the results for the individual components.  Example 80 itself actually agrees that Composition 3 is inferior to the individual ingredients.  Thus, Example 80 is not considered to be evidence for synergism.  Therefore, applicant’s claim for patentability based on unexpected results is not persuasive.

5.	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655